Case 1:20-cv-01581-JPW-PT Document1 Filed 09/02/20 Page 1 of 7

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Micknee STAPLER! 1627-10u
Full Name of Plaintiff Inmate Number
: Civil No.
Vv, : (to be filled in by the Clerk’s Office)
WA LDErl 8 PA u ED ak G r ( Wo y Demand for Jury Trial

Name of Defendant 1 : (__) No Jury Trial Demand

Let onosh & Livk

Name of Defendant 2

 

Docfoy Fiolunger Andewd attktton

Name of Defendant 3

,o- : ‘
Db och L2gos Kee]
Name of Defendant 4
A: Dlr
Name of Defendant 5 J
(Print the names of all defendants. If the names of all

 

defendants do not fit in this space, you may attach
' additional pages. Do not include addresses in this

section).

I. NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.

Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

iy Civil Rights Action uader Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
/ (1971) (federal defendants) .

Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States

Page 1 of 6

 
Case 1:20-cv-01581-JPW-PT Document1 Filed 09/02/20 Page 2 of 7

ADDRESSES AND INFORMATION
A. PLAINTIFF

MIiCHACO- STAPLER
Name (Last, First, MD) _
Fe9q—{on SAPS TON
Inmate Number
| FEOF — orf
Place of Cane

US: heed bs BUAG

Address Pe 6, Bx 0D fewubh PA \FE34
USP ber wrS oe , 200 Ropebr- Fiber Dove

City, County, State, Zip Cod

Indicate whether you are a prisoner or other confined person as follows:
Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner

A Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:
Wa: S Spauldeng

Name (Last, First)

i
WALD EYE
Current Job Title
Waener!  Y-S. PB. Lewis bros

Current Work Address SP pews be Pro. @oxX ¥1 ODO
400 CobaA P rdiller Dire Peulabune , PA S#E3%
Sales S'

City, County, State, Zip Code A Daf

Page 2 of 6

 
Case 1:20-cv-01581-JPW-PT Document1 Filed 09/02/20 Page 3 of 7

Defendant 2:
SHILK LUEZEAANT
Name (Last, First)

LAE, EMANT Z
Current Job Title t4-2.P, Leow a ee y
eed bey , LA 'F83F- Ih 20 Me, eG
Current Work Ages rts LA
burg PA PEF -
City, County, State, Lip Code

Defendant 3:

Liver Ardhewo

Name Cashin) y

De |
ay Job Title — ,
LS.  sethage F068 2 fbest Babel. De.

Current Work Address

du SI hao, hae, ? \ FEB P-
City, County, State, Zip Code Cs 7

Defendant 4:

Lpg0 kevin
Name (Last, st Py
owns ‘ Title > SoeSor bur 9 2420 Rkoyf F. kditle Duo.
a es 2 Al? Wiel Gjectes

City, County, StateZ ; Zip Code

Deg: A.

TED tn siaasie -Dae

Gd a ‘2 2 Lewes Letecg 2¢p0 Serf F SMlle- Dr
a

City, County, State, te Zip Code
Page 3 of 6

 
Case 1:20-cv-01581-JPW-PT Document1 Filed 09/02/20 Page 4 of 7

I. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages ifneeded.

claim(s) arose.

A. Describe - and when the events giving rise to your
ALAS? Kewenher9 H00 hbedt F phble.
Dre. eg blek 5 borween Ula fo
Aged? [202-0 “

B. On what date So, the events giving rise to your claim(s) occur?
£ eptleern Ditle “PA. 1090 77 Lt Augie
NEF, 02-0

C. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

PL, gn Cove Dy. al fiseg abant? |
Lip “iby 2nd. 2 caegliy pe Cord 29 ay 4
nor: Lew) aA ted ical dt! bee Nabliped Ob
a heath Core gmociilige Kereel peguh? Ao.
Lee, Alte VP dee We ess ar bud 2: On! Bo
Aone) atic, Ateynecg LB Lote esyo Lie Boch
CC thre LhePanakD fo rte 5k bezepneff 2
Ste nisie er Ao. 8/2" 2 iil ta fide
ye by Obthira ft tn WL ae. FZ pte) fea~
Lo neg ope? hoc letise 2) Cartbled. Wal £
lita, pitinly LucdenghT (Dirk F need

Melecéd a anS iQ. Lyre Dango

“Ghoul! canoes ASK Geo 0 P gear

2 ile Lbe/ MI OD Z2erG ee

Page 4 of 6

 
Case 1:20-cv-01581-JPW-PT Document1 Filed 09/02/20 Page 5 of 7

IV. LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if

needed.

) Rik ede nsfailel by bring ate. wn
egea Vie Aude

2) Fefisaed Yo gis Me wdedicol Dea.

3) ZL Voc — pect YO Gppeay Pz
4 YL Khe! glen a Ue Dhe sion 2 Mt 167

OSI HG Oe

“Ceptlefcts! tp 04 prying ste woe
A6c6a4 bag! oe AoC A Ql Ele vii Ze
AT OL

 

 

 

 

V, INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

Corseht ho. Coped! 1? a Wesel (op Aejoate VOD 2a,
LE Cua Lileturg Age dife"’ on LOG Eyl 3 Haw,

VI. RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount

+ WVAAT pb be ke And ekakiLald! Be

Y caoeled Like we Lepiriler Pr sate,

Prison. S ee arfatiin one fe 07
> be providech OE Ak: fy ~ eLa

Y VEAt te,

 

 
Case 1:20-cv-01581-JPW-PT Document 1 Filed 09/02/20 Page 6 of 7

VI SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

Hf. Gil.

Signature of Plaintiff

LK OF- SAL

Date

Page 6 of 6

 
* Lewisburg, PA 17837

Inmate Name: Stap le Fees 4. Ab bCehsatedon.p PT Document 1 Filed 09/02/20 Page 7 of 74
_17G@2Z27T-104

Register Number:

United States Penitentiary : . _ te. ee
P.O. Box 1000 an . - — .

   

  
    

FOREVER | L BBA FOREY

oye

OEE

RECEIVED
SCRANTON

SEP 0 2 2020

rem)
- DE CLERK
